Title: To George Washington from Major General Stirling, 19 March 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Baskingridge [N.J.] March 19th 1780.
          
          I Yesterday received your Excellency’s letters of the 5th & 13th. I can Assure your Excellency upon my Honor that I had no Sinister or disguised Veiw in sending to you the Orders I had framed for the Police of my division; Collecting in a short Veiw, what was dispersed in different places and adding a very few articles peculiarly Necessary in the Hutted State of the Army, I thought would be of use; and was my plain honest Motive for sending them. It was therefore Matter of some Surprize to me, to find that it had drawn from your Excellency the letter of the 5th, It is however sufficient Consolation to me, that it Affords me an Opertunity of declareing to your Excellency that I am fully of your Sentiments on the whole Subject it treats of, and no one Can be more thoroughly Convinced of the Necessity of the principal Officers of the Army Attending personally to the disipline and police of it: had it been possible for me to have performed this Service I should have been with the division I have the honor to Command as often as the weather permitted, but I have not for these two months been able to be on horseback with so firm a Seat as was Necessary in extreeme Bad roads; besides getg my feet wet, which was Scarce avoidable I was sure would have been attended with very Serious Consequences to me. Yet I hope the Attention I have been able to bestow to that Division has had many good Effects, when I came to this Command the two Brigades were indeed much out of Order; they were Just returned from the Western Expedition, where the Established “Regulations for the Order and Disipline of the Troops” were Scarce ever heard of. No Conductor of Military Stores to either Brigade, and Consequently the Arms and Amunition Scattered in a Variety of hands where they were neglected; lost, or embezzelled. they were Also without an Inspector; the Disipline of Course became relaxed and very much Neglected, the Companies broke to peices, some of them without either Commissioned or NonCommissioned Officers; these defects have been provided for in the best Manner In my power and I have the Satisfaction to find that their Arms are in excellent Order; It is true there is still a defeciency of some Muskets and many Bayonets, but this is not our fault, frequent Returns and Demands have been made of them, but we have been told that they are not yet to be had. the forming the Companies and Batalions agreable to the printed regulations has been Carried as far as the Circumstances of the Corps will admit of; Hazens Regt is too large for one Battalion, Livingstons too small for one, both together would make two very Sizeable Battalions. But on Mentioning such a reform to the Gentlemen of your family I was informed that it was not in Your Excellency power to Carry

it into Execution, I therefore did not trouble you on that Subject. the frequent meetings I have had with the Officers of the division on the busyness of it has I belive inspired them with an emulation to perform their Duty exactly agreable to the Regulations, for by the Reports of Gentlemen I have frequently in Camp for that purpose, they are very much Altered within the last Six week’s. But here I must not omit a Circumstance that really is Scandalous to the Service, the Officers of Hazen’s Livingstons and Spencers Regiments have no particular State to patronize them, their Officers have Consequently not had a morsel of Cloathing furnished to them since they entered the Service, they are no longer able to purchase, and in Short are now so Naked that they are Ashamed to Come out of their Huts, they can not appear even so decent as the Common Soldier unless he Borrows the Cloathing from them, how humilliating is their Scituation, they find they have spent in the Service—what little money they had when they enterd it, and have now Scarce a Rag to put on their Backs, nor no rescourse for procureing any; they have been referred to the States in which they were raised, but this supply has been found impracticable, some of those Regiments have officers and men from every State North of Virginia, some even from Canada, it would be an Endless and fruitless work to apply to those Several States for their different quota’s of Cloathing for the Officers of each Regiment, indeed such as have applyd have been absolutely refused. the Officers must feel disspirited, without Emulation, or the least temptation to remain in the Service, they must quit it, and seek an exeistance by their labour; in Consequence of which the Men will follow, and I am very apprehensive we shall have nothing but the Names of those Corps left by the opening of the ensueing Campaign, 700 very Valuable Officers and Men I expect will leave my division of the Army, unless something be Speedily done to Cloathe those Officers. it makes no manner of difference in point of Expence to the public, wether they be furnishd by an officer appointed for that purpose immediately under Congress, or by the Several States, the latter is found impracticable, the relief lyes in Congress only, and it is very easy, if they would appoint a Commissary to Supply the Officers of all these unadopted Corps with such Cloathing and all other Necessaries as are furnished to the pensilvania Troops; along side of whom they are now Serving and ought to be on the Same footing in every article of appointment or Emolument.
          I hope your Excellency has not been troubled with any applications for sometime past from my division, on any Matters that Could be Setled by the General Officers of it. I very early Strictly forbid it, and ordered that every application should pass thro’ the Colonel, & Brigadier to the Major General and that in Cases Necessary it would be recommended in writeing to your Excellency, I do not know of an Instance that this

Rule has been broke thro’, and I could wish it was a strict Rule at head Quarters, not to receive any Busyness from my Division; but what was so recommended.
          It will on every occasion afford me great Satisfaction to be able to give your Excellency any Assistance in the busyness of the Army, I have strove to do it, as far the Scituation of my health would admit, the Warm weather Comeing on, I hope will soon enable me to be abroad and your Excellency may be Assured that I shall devote as much of my time as I can in frequent personal Inspection and Reveiws of the different Regiments of the Division and a Close attention to the whole Economic’s of the Camp. I have the honor to be your Excellency’s Most Humble Servant
          
            stirling,
          
        